     Case 1:16-cv-00479-PGG-GWG Document 84 Filed 02/18/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MARIE RAMNARINE,

                          Plaintiff,

            - against -                                          ORDER

BRONX PSYCHIATRIC CENTER, and                               16 Civ. 479 (PGG)
EDWINA SMITH,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

            The following schedule will apply to Defendant Smith’s motion for summary

judgment:

            1. Defendant’s motion is due on March 17, 2021;

            2. Plaintiff’s opposition is due on April 16, 2021; and

            3. Defendant’s reply, if any, is due on April 26, 2021.

            Copies mailed by Chambers.

Dated: New York, New York
       February 18, 2021
